DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on April 25, 2022 has been entered. Claims 1-6 and 8-10 remain pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kirita (U.S. Pub. No. 2015/0170850, hereinafter "Kirita") in view of Renteria et al. (U.S. Pat. No. 8,764,493, hereinafter "Renteria").
Regarding claim 1, Kirita teaches (Figs. 2, 8) an engine starting device (1) comprising: a board (8) having a pad (land on rear surface of 8); an on-board component (10/11) having a molded housing (housing of 11) and pin member (12), the pin member (12) being one of a pin header or a pin socket that is configured to connect to an external electronic equipment via a connector (11), the on-board component (10/11) mounted on the board such that the pin member (12) connects to the pad (land on rear surface of 8); a case member (2) having a tubular shape, the case member (2) being disposed so as to surround the board (8); and an antenna coil (19) disposed in the case member, the antenna coil (19) being electrically connected to an antenna terminal (21).
Kirita does not explicitly teach a pin member that is molded with the housing such that it is partially embedded in the molded housing and an antenna terminal that is molded with the housing such that it is partially embedded in the molded housing, the antenna terminal being connected with the pad, wherein the pad electrically connects the antenna terminal to the pin member.
However, Renteria teaches (Figs. 1A, 1B, 3) an electrical connector (100) mountable on a printed circuit board wherein a pin member (112) that is molded with the housing (104) such that it is partially embedded in the molded housing (104) and an antenna terminal (112c) that is molded with a housing (104) such that it is partially embedded in the molded housing (Col. 12, lines 42-45, “The terminal pins 112 are preferably post inserted into the connector assembly housing 104 although the utilization of insert molding may be preferable in certain embodiments”), the antenna terminal (112c) being connected with a pad (300), wherein the pad electrically connects the antenna terminal to the pin member.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kirita to have a pin member that is molded with the housing such that it is partially embedded in the molded housing and an antenna terminal that is molded with the housing such that it is partially embedded in the molded housing, the antenna terminal being connected with the pad, wherein the pad electrically connects the antenna terminal to the pin member as taught by Renteria in order to more securely retain the pin member and antenna terminal to the housing and provide reliable and superior electrical properties (Renteria Col. 5, lines 64-65).
Regarding claim 2, Kirita teaches (Kirita Figs. 2, 8) the engine starting device according to Claim 1, wherein: the antenna terminal (21) includes a first antenna terminal (right or first 21) and a second antenna terminal (left or second 21), and one end (first end of 19) of the antenna coil (19) is connected to the first antenna terminal (first 21), and another end (second end of 19) of the antenna coil (19) is connected to the second antenna terminal (second 21).

Regarding claim 3, Kirita teaches (Kirita Figs. 2, 8) the engine starting device according to Claim 2, wherein the one end (first end of 19) of the antenna coil (19) is insert molded to weld to the first antenna terminal (first 21) embedded in the on-board component (10/11), and the other end (second end of 19) of the antenna coil (19) is insert molded to welded to the second antenna terminal (second 21) embedded in the on-board component (10/11).
Regarding claim 4, Kirita teaches (Kirita Figs. 2, 8) the engine starting device according to Claim 1, further comprising: a bobbin member (20) disposed inside the case member (2), wherein the antenna coil (19) is wound around the bobbin member (20).
Claims 5-6 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kirita (U.S. Pub. No. 2015/0170850, hereinafter "Kirita") in view of Renteria et al. (U.S. Pat. No. 8,764,493, hereinafter "Renteria") as applied to claims 1-4, and in further view of Robinson (U.S. 4,157,207, hereafter “Robinson").
Regarding claim 5, Kirita in view of Renteria teaches the engine starting device of claim 1. 
Kirita in view of Renteria does not explicitly teach the engine starting device according to Claim 1, wherein: the antenna terminal includes a wide portion and a narrow portion, the wide portion extending along the board, the narrow portion extending in a direction away from the board, and an end portion of the antenna coil is wound around the narrow portion.
However, Robinson teaches an electrical terminal (Fig. 4) that includes a wide portion (18) and a narrow portion (22), the wide portion extending along the board (23), the narrow portion (22) extending in a direction away from the board (23), and an end portion of the antenna coil (wire wrapped on 22, Col. 5, lines 3-7) is wound around the narrow portion (22).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kirita in view of Renteria to have the terminal include a wide portion and a narrow portion, the wide portion extending along the board, the narrow portion extending in a direction away from the board, and an end portion of the antenna coil is wound around the narrow portion as taught by Robinson to reduce the susceptibility of wire-wrap contact to turn in the hole as wire is wrapped on the pin (Robinson Col. 1, lines 47-49). 
Regarding claim 6, Kirita teaches a method (Figs. 2, 8) for manufacturing an engine starting device (1), the method comprising: a pin member (12) being one of a pin header or a pin socket; mounting an on-board component (10/11) to a board having a pad (land on rear surface of 8), the on-board component (10/11) being mounted such that the pin member (12) is connected to the pad (land on rear surface of 8) and a first antenna terminal (first 21) and the second antenna terminal (second 21) are connected to the pad (land on rear surface of 8), wherein the pad (land on rear surface of 8) electrically connects the first antenna terminal (first 2) and the second antenna terminal (second 21) to the pin member (12); attaching the board (8) to a bobbin member (20); winding the antenna coil (19) around the bobbin member (20); electrically connecting the one end (first end of 19) of the antenna coil (19) to the first antenna terminal (first 21); and electrically connecting the other end (second end of 19) of the antenna coil (19) to the second antenna terminal (second 21).
Kirita does not explicitly teach partially embedding a first antenna terminal and a second antenna terminal in a housing of an on-board component by molding the first antenna terminal and the second antenna terminal with the housing of an on-board component, partially embedding a pin member that is configured to connect to an external electronic equipment via a connector in the housing by molding the pin member with the housing or winding one end of an antenna coil around the first antenna terminal or winding another end of the antenna coil around the second antenna terminal.
However, Renteria teaches (Figs. 1A, 1B, 3) partially embedding a first antenna terminal (first 112c) and a second antenna terminal (second 112c) in a housing (104) of an on-board component by molding the first antenna terminal (first 112c) and the second antenna terminal (second 112c) with the housing (104) of an on-board component, partially embedding a pin member (112) that is configured to connect to an external electronic equipment via a connector in the housing (104) by molding the pin member (112) with the housing (104). Further, Robinson teaches (Figs. 2, 4) winding one end of an antenna coil (wire wrapped on 22, Col. 5, lines 3-7) around a first antenna terminal (Renteria first 112c) (a first 22) and winding another end of the antenna coil (wire wrapped on 22, Col. 5, lines 3-7) around a second antenna terminal (Renteria second 112c) (a second 22).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kirita to partially embed a first antenna terminal and a second antenna terminal in a housing of an on-board component by molding the first antenna terminal and the second antenna terminal with the housing of an on-board component, partially embedding a pin member that is configured to connect to an external electronic equipment via a connector in the housing by molding the pin member with the housing and wind one end of an antenna coil around the first antenna terminal or winding another end of the antenna coil around a second antenna terminal as taught by Renteria and Robinsons, respectively, in order to more securely retain the pin member and antenna terminal to the housing and provide reliable and superior electrical properties (Renteria Col. 5, lines 64-65) and to reduce the susceptibility of wire-wrap contact to turn in the hole as wire is wrapped on the pin (Robinson Col. 1, lines 47-49).
Regarding claim 8, Kirita in view of Renteria and Robinson teaches (Kirita Figs. 2, 8) the method according to Claim 6, further comprising: disposing the bobbin member (20) inside a case member (2); and winding the antenna coil (19) around the bobbin member (20).
Regarding claim 9, Kirita in view of Renteria and Robinson teaches the method of claim 6. 
Kirita in view of Renteria does not explicitly teach the method of claim 6, wherein the antenna terminal includes a wide portion and a narrow portion, the wide portion extends along the board, the narrow portion extends in a direction away from the board, and further comprising: winding either the one end portion or the other end portion of the antenna coil around the narrow portion.
However, Robinson teaches (Figs. 2, 4) an electrical terminal that includes a wide portion (18) and a narrow portion (22), the wide portion (18) extends along the board (23), the narrow portion (22) extends in a direction away from the board (23), and further comprising: winding an end portion of the antenna coil (wire wrapped on 22, Col. 5, lines 3-7) around the narrow portion (22). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Kirita to have the terminal include a wide portion and a narrow portion, the wide portion extending along the board, the narrow portion extending in a direction away from the board, and an end portion of the antenna coil is wound around the narrow portion as taught by Robinson to reduce the susceptibility of wire-wrap contact to turn in the hole as wire is wrapped on the pin (Robinson Col. 1, lines 47-49). 
Regarding claim 10, Kirita in view of Renteria in view of Robinson teaches (Kirita Figs. 2, 8) the method according to Claim 6, comprising: welding the one end (first end of 19) of the antenna coil (19) to the first antenna terminal (first 21)  embedded in the on-board component (10/11) by insert molding; and welding the other end (second end of 19) of the antenna coil (19) to the second antenna terminal (second 21)  embedded in the on-board component (10/11) by insert molding.
Response to Arguments
Applicant’s arguments, see page 5-6, filed April 25, 2022, with respect to the rejections of claims 1 and 6 under 35 USC 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a newly found prior art reference that teaches the amended claim limitations as described in the above rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESUS E CANO whose telephone number is (571)272-3290. The examiner can normally be reached Monday - Thursday: 7:30 am to 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESUS E CANO/Examiner, Art Unit 2845                                                                                                                                                                                                        
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845